Title: From Thomas Jefferson to Peregrine Fitzhugh, 9 April 1797
From: Jefferson, Thomas
To: Fitzhugh, Peregrine


                    
                        Dear Sir
                        Monticello Apr. 9. 97.
                    
                    Your favor of Mar. 25. came safely to hand with the grains of [corn it covered] for which accept my thanks. A nephew of mine, Mr. S. Carr who married a daughter of the Mr. Carr near Georgetown, setting out this day for that place, I have sent him some of the peas you [desired] which he will inclose under cover to you, and lodge in the care of Mr. John Thompson Mason. This letter goes separately by post, to notify you that you may call for them in time for the present season. I wish it were in my power to satisfy you with respect to the sentiments expressed by my friend Mr. Madison in the general convention. But the papers in my possession are under a seal which I have not broken yet,  and wish not to break till I have time to give them a thorough perusal and consideration. Two things may be safely said. 1. when a man, whose life has been marked by it’s candor, has given a latter opinion contrary to a former one, it is probably the result of further enquiry, reflection and conviction. This is a sound answer, if the contrariety of sentiment as to the treaty making power were really expressed by him on the former and latter occasion as was alledged to you. But 2. as no man weighs more maturely than Mr. Madison before he takes a side on any question, I do not expect he has changed either his opinion on that subject or the expressions of it, and therefore I presume the allegation founded in some misconception or misinformation.—I have just recieved a summons to Congress for the 15th. of next month. I am sorry for it, as every thing pacific could have been done without Congress, and I hope nothing is contemplated which is not pacific. I wish I may be as fortunate in my travelling companions as I was the last trip. I hope you found your father and family well. Present him, if you please, the respectful homage of one who knew him when too young probably to have been known by him and accept yourself assurances of the great esteem of Dear Sir Your most obedt. humble servt
                    
                        Th: Jefferson
                    
                